Guerry, J.
By this writ of error exception is taken to a judgment sustaining a plea of res judicata to the plaintiff’s action. The judgment recited: “Whereupon it is considered, ordered, and adjudged by the court that the plea of res adjudicata be and the same is sustained.” It nowhere appears in the bill of exceptions that a final judgment was taken. Under the rulings of the Supreme Court in English v. Rosenkrantz, 150 Ga. 745 (105 S. E. 292), and Crider v. Harris, 181 Ga. 555 (182 S. E. 592), this was not such a final judgment as will support a direct bill of exceptions, as contemplated by the Code, § 6-701. Therefore the writ of error must be dismissed. Leave is granted to the plaintiff to treat as exceptions pendente lite the official copy of the bill of exceptions filed in the court below.

Writ of error dismissed, with direction.


MacIntyre, J., concurs.